Allen, J.
On the 1st of January, 1883, the defendant was liable to the plaintiff upon his guaranty. He has paid nothing upon the account; and Snow has made no payment which he directed to have applied to this account, but being indebted *368on this account, and also upon another account kept separately by the plaintiff, for books bought by Snow afterwards, he paid certain sums of money without designating upon which account they should be applied. The court, upon competent evidence, found that the plaintiff, at the time of receiving said payments, applied them upon the later account. This the plaintiff was at liberty to do. Haynes v. Nice, 100 Mass. 327. The difficulty with the defendant’s case is, that the facts were found against him. We see no error in law. Exceptions overruled.